[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT FILED BY NEW ENGLAND CENTRAL RAILROAD, WILEY SETTLE, JEREMIAH CAHILL, ROBERT JACOBS AND CARL SCHMIDT
The defendants, New England Central Railroad, Wiley Settle, Jeremiah Cahill, Robert Jacobs and Carl V. Schmidt have moved for summary judgment as to certain sentences or paragraphs within certain counts of the CT Page 13468-dx plaintiffs' complaint, but not as to the entire counts. The court is unwilling to treat in a motion for summary judgment issues more properly raised in a request to revise or a motion to strike. The motion for summary judgment is denied.
Bishop, J.